EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of October 19,
2007, among Elixir Gaming Technologies, Inc., a Nevada corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a "Purchaser,” and collectively, the
“Purchasers”).

R E C I T A L S

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

A G R E E M E N T

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:

"Action” shall have the meaning ascribed to such term in Section 3.1(j).

"Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

"Buy-In” shall have the meaning ascribed to such term in Section 4.1(f).

"Buy-In Price” shall have the meaning ascribed to such term in Section 4.1(f).

"Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States.

"Closing” means the Closing of the purchase and sale of the Shares pursuant to
Section 2.1.

"Closing Date” means the Business Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the applicable Shares have
been satisfied or waived.

"Commission” means the Securities and Exchange Commission.

"Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

"Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

"Deadline Date” shall have the meaning ascribed to such term in Section 4.1(f).

"Disclosure Schedules” means the Disclosure Schedules of the Company delivered
in connection with the Closing.

"Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

"Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

"GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Indebtedness” of any Person means, without duplication (a) all indebtedness for
borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (c) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (d) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (e) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (f) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (g) all
indebtedness referred to in clauses (a) through (f) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (h) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (a) through (g)
above.

"Intellectual Property” shall have the meaning ascribed to such term in Section
3.1(o)(i).

"Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

"Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

"Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

"Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

"Placement Agent” means ThinkEquity Partners, LLC.

"Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

"Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit A
attached hereto.

"Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares.

"Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

"Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

"Shares” means the Fifteen Million (15,000,000) shares of Common Stock issued or
issuable to the Purchasers pursuant to this Agreement.

"Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock). 

"Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States Dollars and in immediately available funds.

"Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted for
trading on its primary Trading Market, or (ii) if the Common Stock is not quoted
on any Trading Market, a day on which the Common Stock is quoted for trading on
the principal securities exchange or securities market on which the Common Stock
is then traded; provided that in the event the Common Stock is not listed or
quoted for trading as set forth in (i) and (ii) hereof, then Trading Day shall
mean “Business Day.”

"Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the NASDAQ Global Select Market,
the NASDAQ Global Market, or the NASDAQ Capital Market.

"Transaction Documents” means this Agreement and the Registration Rights
Agreement executed in connection with the transactions contemplated hereunder.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. Upon the terms and subject to the conditions set forth herein, the
Company agrees to sell, and each Purchaser agrees to purchase, severally and not
jointly, the number of Shares set forth on each respective Purchaser’s signature
page attached hereto, for the Subscription Amount set forth thereon, which in
the aggregate shall equal up to Fifty-Two Million Five Hundred Thousand Dollars
($52,500,000) of Shares, based on the purchase price of $3.50 per share. On the
Closing Date (the “Closing Date”), each Purchaser shall deliver to the Company,
via wire transfer or a certified check, immediately available funds equal to
their Subscription Amount, and the Company shall deliver to each Purchaser their
respective Shares to be issued at the Closing (the “Closing”). Upon satisfaction
of the conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at
the offices of Greenberg Traurig, LLP, 3161 Michelson Drive, Suite 1000, Irvine,
California 92612, or such other location as the parties shall mutually agree.

2.2 Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

(i) this Agreement duly executed by the Company;

(ii) one or more stock certificates evidencing that number of Shares purchased
by each Purchaser hereunder, registered in the name of such Purchaser;

(iii) the Registration Rights Agreement duly executed by the Company;

(iv) an opinion of Greenberg Traurig, LLP, dated as of the Closing Date, in
substantially the form attached hereto as Exhibit B and reasonably acceptable to
the Purchasers; and

(v) a certificate, in substantially the form attached hereto as Exhibit C,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3.1(c) as adopted by the Company’s
Board of Directors, and (ii) the Articles of Incorporation and Bylaws of the
Company, each as amended to date and in effect at the Closing.

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

(i) this Agreement duly executed by such Purchaser;

(ii) such Purchaser’s Subscription Amount by wire transfer or certified check to
the escrow account as set forth in the Escrow Agreement attached hereto as
Exhibit D, (which wire instructions are set forth in Section 8(a) of the Escrow
Agreement); and

(iii) the Registration Rights Agreement duly executed by such Purchaser.

2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the representations and warranties of the Purchasers shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall remain true and correct
as of such specific date);

(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date with respect to the performance of
this Agreement and matters contemplated hereby shall have been performed;

(iii) the delivery by the Purchasers of the items set forth in Section 2.2(b) of
this Agreement;

(iv) the Company’s additional listing application for the Shares filed with the
American Stock Exchange (“AMEX”) shall have been approved by the AMEX, and the
AMEX shall have confirmed to the Company that the issuance of the Shares does
not require approval by the shareholders of the Company under the rules and
regulations of the AMEX;

(v) the Company shall have obtained all governmental, regulatory or third party
consents and approvals, as listed on Schedule 2.3, necessary for the sale of the
Shares;

(vi) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents;

(vii) since the date of execution of this Agreement, no event or series of
events shall have occurred that resulted, or could reasonably be expected to
result, in a Material Adverse Effect; and

(viii) trading in the Common Stock shall not have been suspended by the
Commission or any Trading Market (except for any suspensions of trading of not
more than one trading day solely to permit dissemination of material information
regarding the Company) at any time since the date of execution of this
Agreement, and the Common Stock shall have been at all times since such date
listed for trading on a Trading Market.

(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

(i) the representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall remain true and correct as of such specific
date);

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date with respect to the performance of
this Agreement and matters contemplated hereby shall have been performed;

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

(iv) the Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Shares;

(v) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents;

(vi) since the date of execution of this Agreement, no event or series of events
shall have occurred that resulted, or could reasonably be expected to result, in
a Material Adverse Effect; and

(vii) trading in the Common Stock shall not have been suspended by the
Commission or any Trading Market (except for any suspensions of trading of not
more than one trading day solely to permit dissemination of material information
regarding the Company) at any time since the date of execution of this
Agreement, and the Common Stock shall have been at all times since such date
listed for trading on a Trading Market.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the disclosure schedules delivered to the Purchasers
concurrently herewith (the “Disclosure Schedules”), which Disclosure Schedules
shall be deemed a part hereof, the Company hereby makes the representations and
warranties set forth below to each Purchaser:

(a) Subsidiaries. All of the direct and indirect Subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the business,
properties, assets, operations, prospects, results of operations or financial
condition of the Company and the Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its Board of Directors or its stockholders in connection therewith
other than in connection with the required approvals set forth on
Schedule 3.1(c) attached hereto. Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law and
principles of public policy.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Shares and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to Section 4.4 of this Agreement, (ii) the filing
with the Commission of the Registration Statement, (iii) application(s) to each
applicable Trading Market for the listing of the Shares for trading thereon in
the time and manner required thereby, and (iv) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).

(f) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its authorized capital
stock the Shares issuable pursuant to this Agreement.

(g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Shares or as set forth on Schedule 3.1(g): (i) there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents; (ii) there are no outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound;
(iii) there are no loans or obligations of the Company or any of its
Subsidiaries to officers, directors, stockholders or employees of the Company or
any of its Subsidiaries other than for payment of salary for services rendered
and for bonus payments, reimbursement for reasonable expenses incurred on behalf
of the Company or for other standard employee benefits made generally available
to all employees; (iv) there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with the Company or any of its Subsidiaries; (v) there are no outstanding shares
or instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries. The issuance and sale of the Shares will not obligate the Company
to issue shares of Common Stock or other securities to any Person (other than
the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. Except as set forth on
Schedule 3.1(g), there are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the period commencing on January 1, 2006 through the
date hereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
complied in all material respects with applicable accounting requirements and
the rules and regulations of the Commission with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report, (i) there has been
no event, occurrence or development that has had or that could reasonably be
expected by the Company to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information.

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which materially adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act.

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect.

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

(o) Patents and Trademarks.

(i) The Company or its Subsidiaries have exclusive ownership or a valid license
to use all patent, copyright, trade secret, trademark or other proprietary
rights that are used in the business of the Company as presently conducted and
are material to the Company and its Subsidiaries taken as a whole (collectively,
“Intellectual Property”). All of such material patents, registered trademarks
and registered copyrights have been duly registered in, filed in or issued by
the United States Patent and Trademark Office, the United States Register of
Copyrights or the corresponding offices of other jurisdictions and, to the
knowledge of the Company, have been maintained and renewed in accordance with
all applicable provisions of law and administrative regulations in the United
States and all such jurisdictions.

(ii) All material licenses or other material agreements under which (A) the
Company or any Subsidiary is granted rights in Intellectual Property and (B) the
Company or any Subsidiary has granted rights to others in Intellectual Property
owned or licensed by the Company or any Subsidiary, are in full force and effect
and there is no material default by the Company or any Subsidiary thereto.

(iii) No proceedings have been instituted or are pending which challenge in a
material manner the rights of the Company or any Subsidiary in respect to the
Company or any Subsidiary’s right to the use of the Intellectual Property. The
Company and each Subsidiary has the right to use, free and clear of material
claims or rights of other persons, all of its customer lists, designs, computer
software, systems, data compilations, and other information that are required
for its products or its business as presently conducted.

(iv) The Company believes it and each Subsidiary has taken such reasonable steps
as are required in accordance with sound business practice and business judgment
to establish and preserve its ownership of all material copyright, trade secret
and other proprietary rights with respect to its products and technology.

(v) To the knowledge of the Company, the present business, activities and
products of the Company and each Subsidiary do not infringe any intellectual
property of any other person, except where such infringement would not have a
Material Adverse Effect. No material proceeding charging the Company or any
Subsidiary with infringement of any adversely held Intellectual Property has
been filed. The Company has not received or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interests of the
Company or any Subsidiary, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly
or in the aggregate, would result in a Material Adverse Effect. To the Company’s
knowledge, there exists no third party unexpired patent or patent application
which includes claims that would be infringed by the Company or otherwise have a
Material Adverse Effect. To the knowledge of the Company, the Company is not
making unauthorized use of any material confidential information or trade
secrets of any third party. To the Company’s knowledge, the activities of the
Company or any Subsidiary or any employee on behalf of the Company or any
Subsidiary do not violate any material agreements or arrangements known to the
Company which any such employees have with other persons, if any.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $60,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.

(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and its
principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. Except
as set forth in the SEC Reports, during the 12 months prior to the date hereof
neither the Company nor any of its Subsidiaries have received any notice or
correspondence from any accountant relating to any potential material weakness
in any part of the system of internal accounting controls of the Company or any
of its Subsidiaries.

(s) Certain Fees. Except for fees and expenses that may be payable to
ThinkEquity Partners, LLC, no brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents as a result of any action taken by the Company or its
Affiliates.

(t) Private Placement. Subject to the accuracy of the Purchasers representations
and warranties set forth in Section 3.2, the offer and sale of the Shares by the
Company to the Purchasers as contemplated hereby constitute transactions exempt
from the registration requirements of Section 5 of the Securities Act. The
issuance and sale of the Shares hereunder does not contravene the rules and
regulations of the Trading Market.

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940.

(v) Registration Rights. Other than each of the Purchasers and except as set
forth on Schedule 3.1(v), no Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company. The
Company is eligible for use of the Registration Statement on Form S-3 to
register the Shares for resale by the Purchasers.

(w) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the
12 months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

(x) Disclosure. All disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, with respect to
the representations and warranties made herein are true and correct with respect
to such representations and warranties and do not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

(y) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of the Securities Act or any applicable shareholder approval provisions
of any Trading Market on which any of the securities of the Company are listed
or designated.

(z) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

(aa) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising. The Company has offered the Shares
for sale only to the Purchasers and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.

(bb) Insolvency. The Company is not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur at the Closing, will not
be Insolvent (as defined below). For purposes of this Section 3.1(cc),
“Insolvent” means, with respect to any Person , (i) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s total indebtedness, (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

(dd) No Undisclosed Events, Liabilities, Developments or Circumstances. Except
for the transactions contemplated by this Agreement, no event, liability,
development or circumstance has occurred or exists with respect to the Company
or its business, properties, prospects, operations or financial condition, that
is required to be, and has not been, disclosed, by the Company under applicable
securities laws on a Current Report on Form 8-K filed with the SEC.

(ee) Environmental Laws. The Company is in compliance with any and all
Environmental Laws (as hereinafter defined), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

(ff) PFIC. Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.

(gg) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares.

(hh) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries,
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

(ii) OFAC. Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

(jj) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened.

(kk) Material, Non-Public Information. The Company confirms that neither it nor,
to its knowledge, any of its officers or directors nor any other Person acting
on its or their behalf has provided, and it has not authorized the Placement
Agent to provide, any Purchaser or its respective agents or counsel with any
information that it believes constitutes or could reasonably be expected to
constitute material, non-public information except insofar as the existence,
provisions and terms of the Transaction Documents and the proposed transactions
hereunder may constitute such information, all of which will be disclosed by the
Company in the press release and Current Report on Form 8-K as contemplated by
Section 4.4 hereof. The Company understands and confirms that the Purchasers
will rely on the foregoing representations in effecting transactions in
securities of the Company. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed
(assuming for this purpose that the Company’s reports filed under the Exchange
Act are being incorporated into an effective registration statement filed by the
Company under the Securities Act), except for the announcement of this Agreement
and related transactions.

(ll) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Shares.

(mm) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) Own Account. Such Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares (this representation and
warranty not limiting such Purchaser’s right to sell the Shares pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business.

(c) Purchaser Status. At the time such Purchaser was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

(e) General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(f) Short Sales and Confidentiality Prior To The Date Hereof. Other than the
purchases and sales of securities contemplated hereunder, such Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser, engaged in any transaction, including
Short Sales, in the securities of the Company since the earlier to occur of
(i) the time that such Purchaser was first contacted by the Company regarding an
investment in the Company, or (ii) the 10th day prior to the date of this
Agreement (such earlier date, “Discussion Time”). Notwithstanding the foregoing,
in the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Shares covered by this Agreement. Other than to other
Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

(g) Access to Information. Such Purchaser acknowledges that it has received and
had the opportunity to review (i) copies of the SEC Reports, and (ii) all
exhibits thereto. Such Purchaser further acknowledges that it or its
representatives have been afforded (iii) the opportunity to ask such questions
as it has deemed necessary of, and to receive answers from, representatives of
the Company concerning the terms and conditions of the offering of the Shares,
the merits and risks of investing in the Shares, (iv) access to information
about the Company and the Company’s financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment in the Shares; and (v) the opportunity to obtain such
additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy and
completeness of the information contained in the SEC Reports.

(h) Restrictions on Shares. Such Purchaser understands that the Shares have not
been registered under the Securities Act and may not be offered, resold, or
otherwise transferred except (a) pursuant to an exemption from registration
under the Securities Act or pursuant to an effective registration statement in
compliance with Section 5 under the Securities Act and (b) in accordance with
all applicable securities laws of the states of the United States and other
jurisdictions.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144, the Company may require the
transferor thereof to provide to the Company an opinion of counsel, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Shares under the Securities Act.

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Shares in the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF
COUNSEL TO THE ISSUER.

(c) The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the legended Shares,
in connection with applicable securities laws, pursuant to a bona fide margin
agreement in compliance with a bona fide margin loan. Such a pledge would not be
subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party, or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by such
Purchaser. No notice shall be required of such pledge but the Purchaser shall
promptly notify the Company of any such subsequent transfer or foreclosure. Each
Purchaser acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Shares or for
any agreement, understanding or arrangement between any Purchaser and its
pledgee or secured party. Each Purchaser acknowledges and agrees that, except as
otherwise provided in Section 4.1(d), any Shares subject to a pledge or security
interest as contemplated by this Section 4.1(b) shall continue to bear the
legend set forth in this Section 4.1(b) and be subject to the restrictions on
transfer set forth in Section 4.1(a).

(d) Subject to and in reliance upon compliance of the Purchasers with Sections
7(b) and 7(c) of the Registration Rights Agreement, certificates evidencing
Shares shall not be required to contain such legend (i) while a Registration
Statement covering the resale of such Shares is effective under the Securities
Act, or (ii) following any sale of such Shares pursuant to Rule 144, or (iii) if
such Shares are eligible for sale under Rule 144(k), or (iv) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the Staff of the
Commission). Following the Effective Date or at such earlier time as a legend is
no longer required for certain Shares, the Company will no later than ten
(10) calendar days following the delivery by a Purchaser to the Company’s
transfer agent (with notice to the Company) of a legended certificate
representing such Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to effect the reissuance and/or
transfer and an opinion of counsel to the extent required by Section 4.1(a)),
deliver or cause to be delivered to such Purchaser a certificate representing
such Shares that is free from such restrictive legends.

(e) Each Purchaser hereunder acknowledges its primary responsibilities under the
Securities Act and accordingly covenants and agrees not to sell the Shares or
any interest therein without complying with the requirements of the Securities
Act and any applicable prospectus delivery requirements. While the
above-referenced Registration Statement remains effective, each Purchaser
hereunder may sell the Shares in accordance with the plan of distribution
contained in the Registration Statement and if it does so it will comply
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available.

(f) If the Company shall fail for any reason or for no reason to issue to a
Purchaser unlegended certificates within three (3) Trading Days of receipt of
all documents necessary for the removal of the legend set forth in
Section 4.1(d) above (the “Deadline Date”), then, in addition to all other
remedies available to such Purchaser, if on or after the Trading Day immediately
following such three-day period, such Purchaser sells Shares in an open-market
transaction which the Purchaser anticipated receiving from the Company without
any restrictive legend and is required to purchase shares of Common Stock to
deliver in satisfaction of the sale by the Purchaser (a “Buy-In”), then the
Company shall, within three (3) Trading Days after such Purchaser’s request and
in such Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an
amount equal to such Purchaser’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such shares of Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to such Purchaser a certificate or certificates
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(a) such number of shares of Common Stock, times (b) the closing bid price on
the Deadline Date.

4.2 Furnishing of Information. As long as any Purchaser owns Shares, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Shares, if the Company is not required to file reports pursuant
to the Exchange Act, it will prepare and furnish to the Purchasers and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Shares under Rule 144. The Company
further covenants that it will take such further action as any holder of Shares
may reasonably request, to the extent required from time to time to enable such
Person to sell such Shares without registration under the Securities Act within
the requirements of the exemption provided by Rule 144.

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares to the Purchasers or that would be integrated with the
offer or sale of the Shares for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

4.4 Securities Laws Disclosure; Publicity. The Company shall, by 9:00 am (New
York City time) on the Business Day immediately following the date of this
Agreement issue a press release reasonably acceptable to Strata Capital
Management disclosing all material terms of the transactions contemplated
hereby, and shall file a Current Report on Form 8-K (the “Closing 8-K”)
attaching the Transaction Documents thereto by the end of such Business Day. No
Purchaser shall issue any such press release or otherwise make any such public
statement without the prior consent of the Company. The Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide the Purchasers with
prior notice of such disclosure permitted under this subclause (ii).

4.5 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares for general corporate purposes, including general and administrative
expenses, and, except as set forth on Schedule 4.5, not for (i) the repayment of
any outstanding Indebtedness of the Company or any of its Subsidiaries, or
(ii) the redemption or repurchase of any of its or its Subsidiaries’ equity
securities.

4.6 Listing of Common Stock. The Company hereby agrees to use its best efforts
to maintain the listing of the Common Stock on a Trading Market, and as soon as
reasonably practicable following the Closing to list all of the Shares on such
Trading Market. The Company further agrees, if the Company applies to have the
Common Stock traded on any other Trading Market, it will include in such
application all of the Shares, and will take such other action as is necessary
to cause all of the Shares to be listed on such other Trading Market as promptly
as possible. The Company will take all action reasonably necessary to continue
the listing and trading of its Common Stock on a Trading Market and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market.

4.7 Short Sales and Confidentiality After The Date Hereof. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will engage in any purchases or sales of, including any Short Sales, the
securities of the Company during the period commencing at the Discussion Time
and ending twenty-four (24) hours after the time that the transactions
contemplated by this Agreement are first publicly announced by dissemination of
the press release as described in Section 4.4 (“Black-out Termination Date”).
Each Purchaser, severally and not jointly with the other Purchasers, covenants
that until the Black-out Termination Date, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of shares of the Common Stock “against the box” prior to the
Effective Date of the Registration Statement with respect to the Shares is a
violation of Section 5 of the Securities Act, as set forth in Item 65,
Section A, of the Manual of Publicly Available Telephone Interpretations, dated
July 1997, compiled by the Office of Chief Counsel, Division of Corporation
Finance. Notwithstanding the foregoing, no Purchaser makes any representation,
warranty or covenant hereby that it will not engage in Short Sales in the
securities of the Company after the Black-out Termination Date. Notwithstanding
the foregoing, in the case of a Purchaser that is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the covenant set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Shares covered by this Agreement.

4.8 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof to each Purchaser. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Shares for, sale to the Purchasers at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

4.9 Indemnification of Purchasers. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the
Purchasers and their directors, officers, shareholders, partners, employees and
agents (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
such Purchaser Party may suffer or incur as a result of or relating to: (a) any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document; or
(b) any cause of action, suit, or claim brought or made against such Purchaser
Party and arising solely out of or solely resulting from the execution,
delivery, performance or enforcement of this Agreement or any of the other
Transaction Documents and without causation by other activity, obligation,
condition or liability pertaining to such Purchaser; provided, however, the
Company will not be liable for (i) special damages or (ii) Losses that arise out
of a Purchaser’s violation of law, or misrepresentation, breach or inaccuracy of
any representation, warranty, covenant or agreement made by Purchaser in any
Transaction Document; and provided further, the indemnity agreement contained
herein shall not apply to amounts paid in settlement of any such Loss if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld). In addition to the indemnity contained herein,
the Company will reimburse each Purchaser Party for its reasonable legal and
other expenses (including the cost of any investigation, preparation and travel
in connection therewith) incurred in connection therewith, as such expenses are
incurred.

ARTICLE V.

MISCELLANEOUS

5.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, or the Company by
written notice to the other parties, if the Closing has not been consummated on
or before October 26, 2007, provided, however, that no such termination will
affect the right of any party to sue for any breach by the other party (or
parties).

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes, transfer taxes and other taxes and duties levied in
connection with the delivery of any Shares to the Purchasers. The Company shall
pay all expenses reasonably incurred by Purchasers in connection with the
negotiation, drafting, and execution of the Transaction Documents, including,
without limitation, attorneys’ fees and disbursements, in an aggregate amount
not greater than Fifty Thousand Dollars ($50,000).

5.3 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

5.4 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.5 Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Shares pursuant
to the Transaction Documents has been made by such Purchaser independently of
any other Purchaser and independently of any information, materials, statements
or opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or any Subsidiary which may have been made or given by
any other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser and any of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the
Purchasers has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Purchasers and not because it was
required or requested to do so by any Purchaser. The Company’s obligations to
each Purchaser under this Agreement are identical to its obligations to each
other Purchaser other than such differences resulting solely from the number of
Shares purchased by such Purchaser, but regardless of whether such obligations
are memorialized herein or in another agreement between the Company and a
Purchaser.

5.6 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.7 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 3:30 p.m. (Las Vegas time)
on a Business Day, (b) the next Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto on a day that is not a Business
Day or later than 3:30 p.m. (Las Vegas time) on any Business Day, (c) the 2nd
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

5.8 Amendments; Waivers. No provision of this Agreement may be amended or waived
except in a written instrument signed by the Company and the Purchasers holding
not less than 85% of the Shares; provided, however, that if any amendment or
waiver operates in a manner that treats any Purchaser differently from the other
Purchasers, the consent of such Purchaser shall also be required for such
amendment or waiver. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

5.9 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.10 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by the Company without the prior written consent of each Purchaser.
Subject to the foregoing and except as otherwise provided herein, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

5.11 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.12 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of New York,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereby irrevocably waives any right it may have,
and agrees not to request, a jury trial for the adjudication of any dispute
hereunder or in connection with or arising out of this Agreement or any
transaction contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

5.13 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares. Each Purchaser shall be responsible
only for its own representations, warranties and covenants hereunder.

5.14 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.15 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.16 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

5.17 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

5.18 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

5.19 Limitations of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of a Purchaser arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Purchaser, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Purchaser shall be personally liable for any liabilities of
such Purchaser.

(Signature Pages Follow)

1

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

     
ELIXIR GAMING TECHNOLOGIES, INC.
  Address for Notice:
 
   
By:_/s/ David Reberger     


--------------------------------------------------------------------------------


David Reberger,
Chief Financial Officer
  1120 Town Center
Suite 260
Las Vegas, NV 89144
Fax: 702.733.7197



2

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Janus Adviser Fund on behalf of its series Janus Adviser Series Small-Mid Growth
Fund
       
 
       
Name of Purchaser /s/ Stephanie Grauerholz-Lofton                               
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser
  Address for Notice:
Printed Name: Stephanie Grauerholz-Lofton
    —  
Title: Vice President
  Janus Capital Management LLC
Its:__________________________________________
  151 Detroit Street
(Printed Name of Authorized Person and Title for Person
  Denver, CO 80206
executing for Purchaser)
  Attn: Angela Morton
Subscription Amount: $44,358.00 Shares: 12,674
  with a copy to:
 
  Address for Delivery of
 
  Shares for Purchaser:
 
  Snorklecove & Co.
 
  151 Detroit St.
 
  Denver, CO 80206
 
  Attn: Corie Carlson

3

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Janus Investment Fund on behalf of its series Janus Triton
Fund                                                           
       
 
       
Name of Purchaser /s/ Stephanie Grauerholz-Lofton                               
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser
  Address for Notice:
Printed Name: Stephanie Grauerholz-Lofton
    —  
Title: Vice President
  Janus Capital Management LLC
Its:__________________________________________
  151 Detroit Street
(Printed Name of Authorized Person and Title for Person executing for
  Denver, CO 80206
Purchaser)
  Attn: Angela Morton
Subscription Amount: $1,023,142.00 Shares: 292,326
  with a copy to:
 
  Address for Delivery of
 
  Shares for Purchaser:
 
  SNORKLEBAY & CO.
 
  151 Detroit St.
 
  Denver, CO 80206
 
  Attn: Corie Carlson

4

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Janus Capital Funds plc on behalf of its series Janus US Venture
Fund                                                  
       
 
       
Name of Purchaser /s/ William H.
Bales                                                  
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser
  Address for Notice:
Printed Name: William H. Bales
    —  
Title: Portfolio Manager
  Janus Capital Management LLC
Its:__________________________________________
  151 Detroit Street
(Printed Name of Authorized Person and Title for Person executing for
  Denver, CO 80206
Purchaser)
  Attn: Angela Morton
Subscription Amount: $1,648,010.00 Shares: 470,860
  with a copy to:
 
  Address for Delivery of
 
  Shares for Purchaser:
 
  BBH fbo Janus US Venture Fund
 
  151 Detroit St.
 
  Denver, CO 80206

5

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Janus Investment Fund on behalf of its series Janus Venture
Fund                                                        
       
 
       
Name of Purchaser /s/ William H.
Bales                                                 
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser
  Address for Notice:
Printed Name: William H. Bales
    —  
Title: Portfolio Manager
  Janus Capital Management LLC
Its:__________________________________________
  151 Detroit Street
(Printed Name of Authorized Person and Title for Person executing for
  Denver, CO 80206
Purchaser)
  Attn: Angela Morton
Subscription Amount: $15,414,703.00 Shares: 4,404,201
  with a copy to:
 
  Address for Delivery of
 
  Shares for Purchaser:
 
  BROOKBEND & CO.
 
  151 Detroit St.
 
  Denver, CO 80206

6

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Ohio National Fund Inc.                                                      
       
 
       
Name of Purchaser /s/ William H.
Bales                                                 
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser
  Address for Notice:
Printed Name: William H. Bales
    —  
Title: Portfolio Manager
  Janus Capital Management LLC
Its:__________________________________________
  151 Detroit Street
(Printed Name of Authorized Person and Title for Person executing for
  Denver, CO 80206
Purchaser)
  Attn: Angela Morton
Subscription Amount: $244,788.00 Shares: 69,939
  with a copy to:
 
  Address for Delivery of
 
  Shares for Purchaser:
 
  Cede Co.
 
  151 Detroit St.
 
  Denver, CO 80206

7

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Strata Capital Management                                            
       
 
       
Name of Purchaser /s/ Steve
Bardack                                                      
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Steve Bardack Title: President Its: /s/ Steve Bardack,
President                                     
  Address for Notice:
 
       
(Printed Name of Authorized Person and Title for Person executing for
  9665 Wilshire Blvd., Suite 505
Purchaser)
  Beverly Hills, CA 90212
Subscription Amount: $13,300,000.00 Shares: 3,800,000
  with a copy to:
 
  Address for Delivery of
 
  Shares for Purchaser:
 
  BROOKBEND & CO.
 
  151 Detroit St.
 
  Denver, CO 80206

8

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

      PURCHASER    
UBS O’Connor LLC f/b/o/: O’Connor Global
Multi-Strategy Alpha Master Limited                            
 


 
 

Name of Purchaser
/s/ Kipp Schrage                                                       
 


 
 

Signature of Purchaser or by Authorized Person executing for Purchaser
Printed Name: Kipp Schrage
Title: Managing Director
Its:     
(Printed Name of Authorized Person and Title for Person executing for
 



Address for Notice:
Purchaser)
  —
Subscription Amount: $1,112,156.50
Shares: 317,759
 
with a copy to:
 
  Address for
Delivery of Shares
for Purchaser:
 
   

9

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

      PURCHASER    
UBS O’Connor LLC f/b/o/:
 

Fundamental Market Neutral MAC81 Ltd.                   
 

 
 

Name of Purchaser
/s/ Kipp Schrage                                                       
 


 
 

Signature of Purchaser or by Authorized Person executing for Purchaser
Printed Name: Kipp Schrage
Title: Managing Director
Its:     
(Printed Name of Authorized Person and Title for Person executing for
 



Address for Notice:
Purchaser)
  —
Subscription Amount: $177,912
Shares: 50,832
 
with a copy to:
 
  Address for
Delivery of Shares
for Purchaser:
 
   

10

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

      PURCHASER    
UBS O’Connor LLC f/b/o/: O’Connor Global
Fundamental Market Neutral Long/Short Master Limited
 


 
 

Name of Purchaser
/s/ Kipp Schrage                                                       
 


 
 

Signature of Purchaser or by Authorized Person executing for Purchaser
Printed Name: Kipp Schrage
Title: Managing Director
Its:     
(Printed Name of Authorized Person and Title for Person executing for
 



Address for Notice:
Purchaser)
  —
Subscription Amount: $1,006,757.50
Shares: 287,645
 
with a copy to:
 
  Address for
Delivery of Shares
for Purchaser:
 
   

11

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

      PURCHASER    
UBS O’Connor LLC f/b/o/: O’Connor Pipes
Corporate Strategies Master Limited                            
 


 
 

Name of Purchaser
/s/ Jeffrey Putman                                                   
 


 
 

Signature of Purchaser or by Authorized Person executing for Purchaser
Printed Name: Jeffrey Putman
Title: Portfolio Manager
Its:     
(Printed Name of Authorized Person and Title for Person executing for
 



Address for Notice:
Purchaser)
  —
Subscription Amount: $2,107,955.50
Shares: 602,273
 
with a copy to:
 
  Address for
Delivery of Shares
for Purchaser:
 
   

12

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

      PURCHASER    
UBS O’Connor LLC f/b/o/: O’Connor Global
Fundamental Long/Short Directional Master Limited   
 


 
 

Name of Purchaser
/s/ Paul Mitchell                                                       
 


 
 

Signature of Purchaser or by Authorized Person executing for Purchaser
Printed Name: Paul Mitchell
Title: Managing Director
Its:     
(Printed Name of Authorized Person and Title for Person executing for
 



Address for Notice:
Purchaser)
  —
Subscription Amount: $232,718.50
Shares: 66,491
 
with a copy to:
 
  Address for
Delivery of Shares
for Purchaser:
 
   

13

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
SF Capital Partners, Ltd.                                               
       
 
       
Name of Purchaser /s/ Brian
Davidson                                                  
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser
  Address for Notice:
Printed Name: Brian Davidson
    —  
Title: Managing Director
  c/o Stark Offshore Management
Its:__________________________________________
  LLC
(Printed Name of Authorized Person and Title for Person executing
  3600 South Lake Drive
for Purchaser)
  St. Francis, WI 53235
Subscription Amount: $4,637,500 Shares: 1,325,000
  with a copy to:
 
  Address for Delivery of Shares
 
  for Purchaser:
 
  M&I Wealth Management
 
  Investment Coordination Dept.
 
  Attn: Jamie Race
 
  11270 West Park Place, Suite 400
 
  Milwaukee, WI 53224
 
    (414) 815-3693  

14

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Ermitage Selz Fund Ltd.                                               
       
 
       
Name of Purchaser /s/ Bernard
Selz                                                      
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Bernard Selz
  Address for Notice:
Title: Managing Member, Selz Capital LLC
    —  
Its: Investment Adviser
  c/o Selz Capital LLC
(Printed Name of Authorized Person and Title for Person executing for
  600 Fifth Avenue (25th Floor)
Purchaser)
  New York, NY 10020
Subscription Amount: $731,500 Shares: 209,000
  with a copy to:
 
  Address for Delivery of Shares for
 
  Purchaser:
 
  c/o Selz Capital LLC
 
  600 Fifth Avenue (25th Floor)
 
  New York, NY 10020

15

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Karnak Partners, L.P.                                                  
       
 
       
Name of Purchaser /s/ Bernard
Selz                                                      
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Bernard Selz
  Address for Notice:
Title: Managing Member, Luxor LLC
    —  
Its: General Partner
  c/o Selz Capital LLC
(Printed Name of Authorized Person and Title for Person executing for
  600 Fifth Avenue (25th Floor)
Purchaser)
  New York, NY 10020
Subscription Amount: $528,500.00 Shares: 151,000
  with a copy to:
 
  Address for Delivery of Shares for
 
  Purchaser:
 
  c/o Selz Capital LLC
 
  600 Fifth Avenue (25th Floor)
 
  New York, NY 10020

16

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
GAM Selection Hedge Investments Inc.                     
       
 
       
Name of Purchaser /s/ Bernard
Selz                                                      
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Bernard Selz
  Address for Notice:
Title: Managing Member, Selz Capital LLC
    —  
Its: Investment Adviser
  c/o Selz Capital LLC
(Printed Name of Authorized Person and Title for Person executing for
  600 Fifth Avenue (25th Floor)
Purchaser)
  New York, NY 10020
Subscription Amount: $1,120,000 Shares: 320,000
  with a copy to:
 
  Address for Delivery of Shares for
 
  Purchaser:
 
  c/o Selz Capital LLC
 
  600 Fifth Avenue (25th Floor)
 
  New York, NY 10020

17

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Selz Family Trust                                                        
       
 
       
Name of Purchaser /s/ Lisa P.
Selz                                                      
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Lisa P. Selz
  Address for Notice:
Title: Trustee
    —  
Its: Authorized Signatory
  c/o Selz Capital LLC
(Printed Name of Authorized Person and Title for Person executing for
  600 Fifth Avenue (25th Floor)
Purchaser)
  New York, NY 10020
Subscription Amount: $2,345,000 Shares: 670,000
  with a copy to:
 
  Address for Delivery of Shares for
 
  Purchaser:
 
  c/o Selz Capital LLC
 
  600 Fifth Avenue (25th Floor)
 
  New York, NY 10020

18

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

      PURCHASER    
Galleon International Master Fund,
SPC Ltd. — Galleon EM Technology SPC                    
 


 
 

Name of Purchaser
/s/ Raj Rajaratnam                                                  
 


 
 

Signature of Purchaser or by Authorized Person executing for Purchaser
Printed Name: Raj Rajaratnam
Title: Director
Its:
 




(Printed Name of Authorized Person and Title for Person executing
  Address for Notice:
for Purchaser)
  —
Subscription Amount: $2,625,000
Shares: 750,000
 
with a copy to:
 
  Address for
Delivery of Shares
for Purchaser:
 
   

19

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
M.D. Sass Maximum Partners, L.P. By: M.D. Sass Investors Services, Inc., General
Partner
       
 
       
Name of Purchaser /s/ Bobby
Liu                                                         
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Bobby Liu
  Address for Notice:
Title: Senior Vice President, General Counsel
    —  
Its:
  1185 Avenue of the Americas
(Printed Name of Authorized Person and Title for Person executing for
  18th Floor
Purchaser)
  New York, NY 10036
Subscription Amount: $1,137,500 Shares: 325,000
  with a copy to:
 
  Address for Delivery of
 
  Shares for Purchaser:

20

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Basso Multi-Strategy Holding Fund Ltd.                     
       
 
       
Name of Purchaser /s/ Philip
Platek                                                       —
  Address for Notice:
Signature of Purchaser or by Authorized Person executing for Purchaser
    —  
Printed Name: Philip Platek
  Basso Capital Management, L.P.
Title: Authorized Signatory
  1266 East Main Street
Its:
  Stamford, CT 06902
(Printed Name of Authorized Person and Title for Person executing for
  Attn: Marc Seidenberg
Purchaser)
  Philip Platek
Subscription Amount: $752,500 Shares: 215,000
  with a copy to:
 
  Address for Delivery of
 
  Shares for Purchaser:
 
  Citigroup Global Markets
 
  390 Greenwich Street
 
  New York, NY 10013
 
  Attn: Tara Triola
 
    (212) 723-4733  

21

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Basso Fund Ltd.                                                          
       
 
       
Name of Purchaser /s/ Philip
Platek                                                       —
  Address for Notice:
Signature of Purchaser or by Authorized Person executing for Purchaser
    —  
Printed Name: Philip Platek
  Basso Capital Management, L.P.
Title: Authorized Signatory
  1266 East Main Street
Its:
  Stamford, CT 06902
(Printed Name of Authorized Person and Title for Person executing for
  Attn: Marc Seidenberg
Purchaser)
  Philip Platek
Subscription Amount: $112,500 Shares: 35,000
  with a copy to:
 
  Address for Delivery of
 
  Shares for Purchaser:
 
  Citigroup Global Markets
 
  390 Greenwich Street
 
  New York, NY 10013
 
  Attn: Tara Triola
 
    (212) 723-4733  

22

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

      PURCHASER    
Straus-GEPT Partners LP                                            
 

 
 

Name of Purchaser
/s/ Craig Connors                                                   
 


 
 

Signature of Purchaser or by Authorized Person executing for Purchaser
Printed Name: Craig Connors
Title: CFO
Its:
 




(Printed Name of Authorized Person and Title for Person executing
  Address for Notice:
for Purchaser)
  —
Subscription Amount: $350,000
Shares: 100,000
 
with a copy to:
 
  Address for
Delivery of Shares
for Purchaser:
 
   

23

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Straus Partners LP                                                       
       
 
       
Name of Purchaser /s/ Craig
Connors                                                   
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Craig Connors
  Address for Notice:
Title: CFO
    —  
Its:
  Straus Asset Management
(Printed Name of Authorized Person and Title for Person executing
  320 Park Avenue, 10th Floor
for Purchaser)
  New York, New York 10022
Subscription Amount: $700,000 Shares: 200,000
  with a copy to:
 
  Address for Delivery of Shares for
 
  Purchaser:
 
  Straus Asset Management
 
  320 Park Avenue, 10th Floor
 
  New York, New York 10022

24

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

      PURCHASER    
Buckland Partners Focus Fund, LP                             
 

 
 

Name of Purchaser
/s/ Jonathan Lieber                                                
 


 
 

Signature of Purchaser or by Authorized Person executing for Purchaser
Printed Name: Jonathan Lieber
Title: Member, Buckland Partners Focus Fund, LLC
Its: General Partner
(Printed Name of Authorized Person and Title for Person executing
 



Address for Notice:
for Purchaser)
  —
Subscription Amount: $612,500
Shares: 175,000
 
with a copy to:
 
  Address for
Delivery of Shares
for Purchaser:
 
   

25

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          PURCHASER        
Heller Capital Investment                                              
       
 
       
Name of Purchaser /s/ Ronald I.
Heller                                                   
       
 
       
Signature of Purchaser or by Authorized Person executing for Purchaser Printed
Name: Ronald I. Heller Title: CIO
  Address for Notice:
Its:
    —  
(Printed Name of Authorized Person and Title for Person executing for
  700 E. Palisade Avenue
Purchaser)
  Englewood Cliffs, NJ 07632
Subscription Amount: $525,000 Shares: 150,000
  with a copy to:
 
  Address for Delivery of
 
  Shares for Purchaser:

26